Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 1 of 103




                                                                  DA01587
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 2 of 103




                                                                  DA01588
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 3 of 103




                                                                  DA01589
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 4 of 103




          EXHIBIT 75




                                                                  DA01590
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 5 of 103




                                                                  DA01591
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 6 of 103




                                                                  DA01592
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 7 of 103




                                                                  DA01593
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 8 of 103




                                                                  DA01594
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 9 of 103




                                                                  DA01595
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 10 of 103




                                                                   DA01596
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 11 of 103




                                                                   DA01597
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 12 of 103




                                                                   DA01598
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 13 of 103




                                                                   DA01599
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 14 of 103




                                                                   DA01600
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 15 of 103




                                                                   DA01601
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 16 of 103




                                                                   DA01602
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 17 of 103




                                                                   DA01603
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 18 of 103




                                                                   DA01604
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 19 of 103




                                                                   DA01605
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 20 of 103




                                                                   DA01606
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 21 of 103




                                                                   DA01607
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 22 of 103




                                                                   DA01608
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 23 of 103




                                                                   DA01609
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 24 of 103




                                                                   DA01610
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 25 of 103




                                                                   DA01611
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 26 of 103




                                                                   DA01612
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 27 of 103




                                                                   DA01613
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 28 of 103




                                                                   DA01614
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 29 of 103




                                                                   DA01615
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 30 of 103




                                                                   DA01616
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 31 of 103




                                                                   DA01617
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 32 of 103




                                                                   DA01618
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 33 of 103




                                                                   DA01619
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 34 of 103




                                                                   DA01620
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 35 of 103




                                                                   DA01621
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 36 of 103




                                                                   DA01622
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 37 of 103




                                                                   DA01623
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 38 of 103




                                                                   DA01624
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 39 of 103




                                                                   DA01625
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 40 of 103




                                                                   DA01626
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 41 of 103




                                                                   DA01627
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 42 of 103




                                                                   DA01628
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 43 of 103




                                                                   DA01629
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 44 of 103




                                                                   DA01630
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 45 of 103




                                                                   DA01631
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 46 of 103




                                                                   DA01632
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 47 of 103




                                                                   DA01633
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 48 of 103




                                                                   DA01634
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 49 of 103




                                                                   DA01635
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 50 of 103




                                                                   DA01636
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 51 of 103




                                                                   DA01637
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 52 of 103




                                                                   DA01638
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 53 of 103




                                                                   DA01639
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 54 of 103




                                                                   DA01640
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 55 of 103




                                                                   DA01641
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 56 of 103




                                                                   DA01642
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 57 of 103




                                                                   DA01643
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 58 of 103




                                                                   DA01644
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 59 of 103




                                                                   DA01645
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 60 of 103




                                                                   DA01646
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 61 of 103




                                                                   DA01647
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 62 of 103




                                                                   DA01648
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 63 of 103




                                                                   DA01649
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 64 of 103




                                                                   DA01650
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 65 of 103




                                                                   DA01651
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 66 of 103




                                                                   DA01652
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 67 of 103




                                                                   DA01653
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 68 of 103




                                                                   DA01654
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 69 of 103




                                                                   DA01655
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 70 of 103




                                                                   DA01656
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 71 of 103




                                                                   DA01657
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 72 of 103




                                                                   DA01658
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 73 of 103




                                                                   DA01659
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 74 of 103




                                                                   DA01660
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 75 of 103




                                                                   DA01661
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 76 of 103




                                                                   DA01662
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 77 of 103




                                                                   DA01663
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 78 of 103




                                                                   DA01664
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 79 of 103




                                                                   DA01665
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 80 of 103




                                                                   DA01666
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 81 of 103




                                                                   DA01667
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 82 of 103




                                                                   DA01668
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 83 of 103




                                                                   DA01669
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 84 of 103




                                                                   DA01670
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 85 of 103




                                                                   DA01671
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 86 of 103




                                                                   DA01672
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 87 of 103




                                                                   DA01673
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 88 of 103




                                                                   DA01674
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 89 of 103




                                                                   DA01675
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 90 of 103




                                                                   DA01676
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 91 of 103




                                                                   DA01677
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 92 of 103




                                                                   DA01678
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 93 of 103




                                                                   DA01679
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 94 of 103




                                                                   DA01680
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 95 of 103




                                                                   DA01681
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 96 of 103




                                                                   DA01682
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 97 of 103




                                                                   DA01683
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 98 of 103




                                                                   DA01684
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 99 of 103




                                                                   DA01685
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 100 of 103




                                                                    DA01686
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 101 of 103




                                                                    DA01687
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 102 of 103




                                                                    DA01688
Case 19-11781-LSS   Doc 372-24   Filed 12/05/19   Page 103 of 103




                                                                    DA01689
